               Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 1 of 9



     DAVID J. MICLEAN (SBN 115098)
 1   dmiclean@micleangleason.com
 2   CARMEN M. AVILES (SBN 251993)
     caviles@micleangleason.com
 3   DANIELLE MIHALKANIN (SBN 271442)
     dmihalkanin@micleangleason.com
 4   MICLEAN GLEASON LLP
     411 Borel Avenue, Suite 310
 5   San Mateo, CA 94402
 6   Telephone: (650) 684-1181

 7   JOSHUA G. JONES (pro hac vice pending)
     jjones@jgjoneslaw.com
 8   THE LAW OFFICE OF JOSHUA G. JONES
     609 Castle Ridge Road, Suite 450
 9
     Austin, TX 78746
10   Telephone: (512) 552-6123

11   C. ASHLEY CALLAHAN (pro hac vice pending)
     acallahan@callahanlawoffices.com
12   LAW OFFICES OF C. ASHLEY CALLAHAN, P.C.
     1101 E. Eleventh Street
13
     Austin, TX 78702
14   Telephone: (512) 817-3977

15   Attorneys for Plaintiff
     Keith F. Bell, Ph.D.
16

17
                                 UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19

20   KEITH F. BELL, PH.D.,                        Case No.
21          Plaintiff,
                                                  COMPLAINT FOR:
22
     v.
                                                     (1)     COPYRIGHT INFRINGEMENT
23                                                   (2)     TRADEMARK INFRINGEMENT
     PACIFIC RIDGE BUILDERS, INC.; THOMAS
24   NEWMAN; and Does 1 to 20,
                                                  DEMAND FOR JURY TRIAL
25          Defendants.
26
27

28
30

31 COMPLAINT – JURY TRIAL DEMANDED
                     Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 2 of 9




 1              Plaintiff, Keith F. Bell, Ph.D. (“Dr. Bell” or “Plaintiff’), files this Complaint to recover damages

 2   arising from violations of Dr. Bell’s intellectual property rights by Defendants Pacific Ridge Builders,

 3   Inc. (“Pacific”), Thomas Newman (“Newman”), and Does 1-20 (collectively, “Defendants”). In support

 4   of his claims, Plaintiff states as follows:

 5                                                        PARTIES

 6              1.      Plaintiff is, and at all relevant times has been, a resident of Texas.

 7              2.      Pacific Ridge Builders, Inc. is a California corporation that may be served through its

 8   registered agent Patrick R. Bartelmie at 1011 W. Taylor Street, San Jose, California 95054.

 9              3.      Mr. Newman is a natural person and a resident of California. Mr. Newman is the

10   president and CEO of Pacific. Mr. Newman may be served at 1500 Wyatt Drive, Suite 14, Santa Clara,

11   California 95054, or wherever Mr. Newman may be found.

12              4.      The true names of Does 1-20 are unknown at this time but are believed to have

13   contributed to the injury sustained by Dr. Bell, and Dr. Bell therefore sues these defendants by such

14   fictitious names. Does 1-20 were, at all times relevant to this action, employees or agents of one or

15   more Defendants. When the true names and capacities of the fictitiously named Defendants are

16   ascertained, Dr. Bell will amend the Complaint to reflect their true names.

17              5.      Defendants Pacific, Newman, and Does 1-20 are referred to herein as “Defendants.”

18                                            JURISDICTION AND VENUE
19              6.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331 & 1338

20   in that the claims arise under an act of Congress relating to copyrights.

21              7.      This Court has jurisdiction over the Defendants because they reside and/or are domiciled

22   in California, conduct business in California, have their principal places of business in California, and

23   committed the wrongful acts at issue in this case in California.

24              8.      Plaintiff contends that there is both specific and general jurisdiction over Defendants in

25   California, that Defendants have sufficient minimum contacts to satisfy due process, and that the

26   exercise of jurisdiction over Defendants comports with traditional notions of fair play and substantial
27   justice.

28
30
                                                               1
31 COMPLAINT – JURY TRIAL DEMANDED
                  Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 3 of 9




 1           9.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), because a

 2   substantial part of the events giving rise to Plaintiff’s claims occurred in this judicial district and because

 3   at least one Defendant has its principal place of business and/or domicile in this state within this judicial

 4   district and division. Alternatively, there is no other federal judicial district that could adjudicate all

 5   claims and all parties in this case.

 6

 7                                          FACTUAL BACKGROUND

 8   A.      Dr. Bell and His Sports Psychology Practice

 9           10.     Dr. Bell is an internationally recognized sports psychology and performance consultant.

10   He has worked as a sports psychologist with over 500 teams, including the Olympic and national teams

11   for the United States, Canada, Australia, New Zealand, Hong Kong, Fiji, and the Cayman Islands.

12           11.     In addition to his work with sports teams, Dr. Bell speaks at national and international

13   coaching symposia. Among others, he has been a featured speaker with the American Swim Coaches

14   Association, Australian Coaches Association, Canadian Coaches Association, Japanese Coaches

15   Association, North American Soccer Association, United States Olympic Sports Medicine Symposium,

16   National High School Coaches Association, and British Swim Coaches Association.

17           12.     Dr. Bell has also enjoyed success as an athlete and coach. He is a four-time collegiate

18   All-American swimmer, holds numerous world and national masters swim records, and has coached

19   U.S. national, university, collegiate, high school, and club swimming teams.

20           13.     Further, Dr. Bell has authored and had published 10 books and over 80 articles relating to

21   sports psychology and sports performance. He also has been a regular columnist for national swimming

22   publications such as Swimmers, Swimmers Coach, SwimSwam, and Swim Texas Magazine, and is a

23   periodic contributor to Austin Fit Magazine.

24   B.      Dr. Bell’s Original Literary Work, Winning Isn’t Normal

25           14.     In 1981, Dr. Bell wrote the book entitled Winning Isn’t Normal (“Winning Isn’t Normal”

26   or the “Infringed Work”), which was first published in 1982. The book has enjoyed substantial acclaim,

27   distribution, and publicity. Dr. Bell is the sole author of this work and continues to own all rights in the

28   work.
30
                                                            2
31 COMPLAINT – JURY TRIAL DEMANDED
               Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 4 of 9




 1          15.     Dr. Bell holds a copyright registration for the Infringed Work. A copyright registration

 2   certificate for Winning Isn’t Normal was issued to Dr. Bell by the United States Copyright Office on or

 3   about September 21, 1989, with the registration number TX-0002-6726-44. A true and correct copy of

 4   the Certificate of Registration is attached hereto as Exhibit A.

 5          16.     Since Dr. Bell authored and published the Infringed Work, Winning Isn’t Normal, he has

 6   and continues to promote, distribute, offer for sale, and sell numerous copies of the work. Currently,

 7   among others, Dr. Bell offers Winning Isn’t Normal for sale through Amazon.com and the website

 8   keelpublications.com.

 9          17.     Dr. Bell has made and continues to make meaningful efforts to create a market for

10   Winning Isn’t Normal and to protect and enjoy the rights afforded to him under the Copyright Act.

11   Importantly, as part of these efforts, Dr. Bell creates, markets, and sells works derivative of the Infringed

12   Work, such as posters and t-shirts that display a particular passage from Winning Isn’t Normal (the

13   “WIN Passage”). The WIN Passage is viewed by Dr. Bell and others as the heart of Dr. Bell’s literary

14   work Winning Isn’t Normal. A true and correct copy of the WIN Passage is attached as Exhibit B.

15          18.     Dr. Bell owns the domain winningisntnormal.com, which points to the

16   keelpublications.com website where Dr. Bell offers the Infringed Work Winning Isn’t Normal and

17   derivative works for sale.

18          19.     Due to the popularity of his original work Winning Isn’t Normal, Dr. Bell has been able

19   to increase his international recognition as an authority in sports psychology and sports performance and

20   has been asked to speak at conferences, symposia, and other engagements as a result.

21          20.     Dr. Bell has offered and continues to offer licenses at fair and reasonable rates to others

22   who wish to publish or otherwise use the popular WIN Passage on the internet or in traditional

23   publishing mediums.

24          21.     Dr. Bell has taken due care to provide notice of his copyright in Winning Isn’t Normal.

25   Dr. Bell has included pertinent copyright notices on physical and electronic copies of Winning Isn’t

26   Normal and derivative works, provides pertinent copyright notices on Amazon.com and

27   keelpublications.com, and includes a conspicuous copyright watermark on digital images of derivative

28   works (such as posters) or excerpts that he posts online or otherwise distributes. Dr. Bell also includes
30
                                                           3
31 COMPLAINT – JURY TRIAL DEMANDED
                 Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 5 of 9




 1   information on keelpublications.com regarding how to contact Dr. Bell about obtaining permission to

 2   use the WIN Passage or other portions of Winning Isn’t Normal.

 3           22.     Because of Dr. Bell’s commercial efforts, Dr. Bell enjoys trademark protection in the

 4   word mark WINNING ISN’T NORMAL, which he uses in connection with various goods and services,

 5   including his Winning Isn’t Normal® series of books, of which Winning Isn’t Normal is part. The

 6   United States Patent and Trademark Office issued a trademark registration to Dr. Bell for WINNING

 7   ISN’T NORMAL for printed matter on November 4, 2014, with a registration number of 4630749. A

 8   copy of the trademark registration is attached as Exhibit C.

 9           23.     Pursuant to Section 33(b) of the Lanham Act, registration of the WINNING ISN’T

10   NORMAL® mark is conclusive evidence of the validity of the registered mark and of Dr. Bell’s right to

11   use the registered mark in commerce in connection with the goods or services specified in the

12   registration.

13           24.     As a result of the unique and distinctive nature of Dr. Bell’s WINNING ISN’T

14   NORMAL® mark and his continued commercial use of the mark, “Winning Isn’t Normal” has become

15   widely associated with Dr. Bell and his printed material and related goods and services. The WINNING

16   ISN’T NORMAL® mark is indicative to consumers that printed material and related items bearing the

17   WINNING ISN’T NORMAL® mark originate from or are affiliated with, sponsored, or approved by

18   Dr. Bell.

19   C.      Defendants’ Infringement of Dr. Bell’s Work

20           25.     Pacific Ridge Builders, Inc. is a private corporation located in Santa Clara, California.

21           26.     On or about April 21, 2018, Defendant Newman posted a direct copy of Dr. Bell’s

22   WINNING ISN’T NORMAL poster complete with Dr. Bell’s copyright watermark on his LinkedIn

23   page. A copy of the WIN Poster as posted by Mr. Newman is attached as Exhibit D. At least as late as

24   August, 9 2018, and after repeated contacts by Dr. Bell, Mr. Newman’s posting of the WIN Poster

25   remains on Pacific employees’ Carl Bailey and Mike LeDeit’s LinkedIn pages.

26           27.     This publication was made without authorization from Dr. Bell.

27           28.     Defendants did not contact Dr. Bell to request permission to use Dr. Bell’s copyrighted

28   work.
30
                                                           4
31 COMPLAINT – JURY TRIAL DEMANDED
                Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 6 of 9




 1          29.     Dr. Bell sent a cease and desist letter to Pacific on July 24, 2018. Defendants have

 2   refused to admit liability, engage in meaningful settlement negotiations, or even fully remove the

 3   infringing posts and have instead threatened Dr. Bell with claims of attorney’s fees for simply

 4   attempting to enforce his intellectual property rights.

 5
                                          FIRST CAUSE OF ACTION
 6                                       COPYRIGHT INFRINGEMENT
 7                                          (Against All Defendants)

 8
            30.     The allegations of paragraphs 1-29 are incorporated as though fully set forth herein.
 9
            31.     Plaintiff owns a valid copyright in the Infringed Work.
10
            32.     Defendants have, without authorization, copied one or more of the constituent elements
11
     of the Infringed Work that are original.
12
            33.     Defendants copied the heart of the Infringed Work almost verbatim, rendering the
13
     offending works substantially similar to and/or functionally identical to the Infringed Work.
14
            34.     Defendants’ copying of the Infringed Work was done willfully and intentionally in
15
     violation of federal copyright law, with knowledge that an agreement had not been reached with Plaintiff
16
     regarding such copying, and with knowledge that neither a license nor an assignment had been granted
17
     to Defendants allowing them to copy or use the Infringed Work.
18
            35.     Defendants have, without authorization, publicly displayed one or more of the constituent
19
     elements of the Infringed Work that are original.
20
            36.     Defendants’ public display of the heart of the Infringed Work was done willfully and
21
     intentionally in violation of federal copyright law, with knowledge that an agreement had not been
22
     reached with Plaintiff regarding such public display, and with knowledge that neither a license nor an
23
     assignment had been granted to Defendants allowing them to publicly display the Infringed Work.
24
            37.     By so copying and publicly displaying the Infringed Work, Defendants have willfully
25
     infringed Plaintiff’s copyrights therein, for which infringement Plaintiff is entitled to injunctive relief
26
     and to recover damages in the form of either Defendants’ actual profits attributable to the infringements
27

28
30
                                                            5
31 COMPLAINT – JURY TRIAL DEMANDED
                  Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 7 of 9




 1   or, in the alternative and at Plaintiff’s election, statutory damages. Defendants should also be required

 2   to pay Plaintiff’s attorneys’ fees, as authorized by law, associated with its copyright infringement.

 3

 4                                        SECOND CAUSE OF ACTION
 5                                       TRADEMARK INFRINGEMENT
                                            (Against All Defendants)
 6

 7           38.     Plaintiff incorporates and re-alleges every allegation in Paragraphs 1-37 as if set forth

 8   fully herein.

 9           39.     As a cause of action and ground for relief, Plaintiff alleges that Defendants have engaged

10   in trademark infringement under Section 32(1) of the Lanham Act, 15 U.S.C. Section 1114(1).

11           40.     The WINNING ISN’T NORMAL trademark is federally registered for use in relation to

12   the following goods: “Printed matter, namely, non-fiction publication ns, namely, books, booklets,

13   pamphlets, articles, manuals and posters in the field of sports, fitness, and competitive performance and

14   psychology.” See the attached trademark registration at Exhibit C.

15           41.     The Defendants included Plaintiff’s trademark in the publication and post discussed

16   herein. The Defendants used Plaintiff’s trademark without the Plaintiff’s knowledge or permission and

17   without attribution to Plaintiff.

18           42.     The publication and post lacked Plaintiff’s name, and some readers are likely to be

19   confused so as to infer that the text shown in the post was originated by the Defendants, rather than by

20   Plaintiff, and/or that the infringing publication and post were affiliated with, sponsored, or approved by

21   Plaintiff.

22           43.     Defendants have infringed Plaintiff’s right to be identified and distinguished from others

23   through use of the trademark.

24           44.     Defendants’ willful and deliberate acts described above have caused injury and damages

25   to Plaintiff and have caused injury to Plaintiff’s goodwill.

26           45.     As a direct and proximate result of said infringement by Defendants, Plaintiff is entitled

27   to damages in an amount to be proven at trial.

28
30
                                                           6
31 COMPLAINT – JURY TRIAL DEMANDED
                 Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 8 of 9




 1          46.     Defendants have infringed Plaintiff’s registered trademark, and therefore Plaintiff is

 2   entitled to costs of suit pursuant to the Lanham Act at 15 U.S.C. § 1117. This is also an exceptional case

 3   under the Lanham Act in which attorney fees should be awarded to Plaintiff.

 4

 5                                              ATTORNEY FEES

 6          47.     Because of Defendants’ willful and intention infringement of Plaintiff’s copyrights,

 7   Plaintiff has been required to retain the services of attorneys to protect his rights and interests. Based

 8   upon the foregoing, Plaintiff respectfully requests that this Court award costs of court and reasonable

 9   attorneys’ fees as part of the requested relief, pursuant to 17 U.S.C. § 505.

10          48.     Plaintiff is also entitled to recover attorney fees for trademark infringement, because this

11   is an exceptional case under the Lanham Act.

12

13                                                       PRAYER

14          WHEREFORE, Plaintiff requests the following relief:

15          1.      That the Court issue an injunction prohibiting Defendants and those acting in concert

16   with them from:

17                  a)      Infringing Plaintiff’s federal trademark registration;

18                  b)      Copying, using, or publicly displaying the Infringed Work or constituent elements

19                          thereof that are original;

20                  c)      Creating any derivative works based on the Infringed Work (either individually or

21                          with a third party) without first obtaining a license or assignment from Plaintiff

22                          that allows Defendant to do so; and

23                  d)      Otherwise infringing the rights of Plaintiff with respect to the Infringed Work and

24                          Plaintiff’s trademark.

25          2.      A judgment awarding damages to Plaintiff based on each of the claims asserted herein,

26   including actual, consequential, incidental, and all other types of damages authorized by law necessary

27   to make Plaintiff whole under applicable law;

28          3.      Actual damages, profits, and/or statutory damages based on copyright infringement;
30
                                                           7
31 COMPLAINT – JURY TRIAL DEMANDED
                 Case 3:19-cv-01307-JCS Document 1 Filed 03/11/19 Page 9 of 9




 1          4.        Actual damages, profits, and/or statutory damages based on trademark infringement;

 2          5.        That an accounting be directed to determine the profits of Defendants resulting from their

 3   activities and that such profits be paid over to Plaintiff, increased as the Court finds to be just under the

 4   circumstances;

 5          6.        Reasonable and necessary attorney fees pursuant to 17 U.S.C. § 505, the Lanham Act,

 6   and other law;

 7          7.        The injunctive relief and all necessary findings requested herein;

 8          8.        Pre-judgment and post-judgment interest at the highest rate allowed by law;

 9          9.        Costs of bringing this claim; and

10          10.       Such other relief at law or in equity to which Plaintiff shows himself justly entitled.

11                                         DEMAND FOR JURY TRIAL

12          Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so triable.

13

14   Dated: March 11, 2019                           Respectfully Submitted,
                                                     MICLEAN GLEASON LLP
15

16
                                                     By: ___/s/ David J. Miclean__________
17                                                          David J. Miclean
                                                            Carmen M. Aviles
18                                                          Danielle Mihalkanin
                                                            Attorneys for Plaintiff Keith F. Bell, Ph.D.
19

20
     Dated: March 11, 2019                           Respectfully Submitted,
21
                                                     THE LAW OFFICE OF JOSHUA G. JONES
22

23                                                   By: ___/s/ Joshua G. Jones__________
                                                            Joshua J. Jones
24                                                          Attorneys for Plaintiff Keith F. Bell, Ph.D.
25

26
27

28
30
                                                            8
31 COMPLAINT – JURY TRIAL DEMANDED
